Citation Nr: 1429629	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder, to include arthritis.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a back disorder, to include thoracic kyphosis.

4.  Entitlement to service connection for foot fungus, also known as tinea pedis.

5.  Entitlement to service connection for a nerve disorder of the hands, fingers, arms, and elbows, to include as secondary to service-connected cervical strain with degenerative disc disease of C4-C7.

6.  Entitlement to service connection for bilateral bracial plexitis and carpal tunnel syndrome.

7.  Entitlement to service connection for residuals of jaw reduction surgery, to include temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of (1) entitlement to service connection for bilateral shin splints; (2) entitlement to service connection for a back disorder, to include thoracic kyphosis; (3) entitlement to service connection for bilateral bracial plexitis and carpal tunnel syndrome; and (4) entitlement to service connection for a bilateral wrist disorder, to include arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinea pedis had its onset in service.

2.  The Veteran's cervical spine radiculopathy of the hands, fingers, arms, and elbows had its onset in service, and is secondary to his service-connected cervical strain with degenerative disc disease of C4-C7.

3.  The Veteran's residuals of jaw surgery had their onset in service.


CONCLUSIONS OF LAW

1.  Tinea pedis was incurred in service.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Cervical spine radiculopathy of the hands, fingers, arms, and elbows was incurred in service.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  Residuals of jaw surgery were incurred in service.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Tinea Pedis

The Veteran contends in his September 2008 claim that he has continued to have this disorder since his retirement following approximately twenty years of service.

At his October 2012 hearing, the Veteran testified that he was treated for foot fungus in service in 1981 after he observed that his boots and wool socks were causing his toenails to turn yellow.  See transcript, p. 8.  He reported that his toenails are constantly falling off, regrowing, and falling off again.  Id., p. 9.  The Veteran further testified that he has a post-service diagnosis of foot fungus and a nexus statement from his private physician, Dr. Ailes.  Id., pp. 9-10.

The Board finds that the Veteran's reports of the onset of tinea pedis in service, and of ongoing symptoms thereafter, are competent based on his ability to observe the phenomenon with his own senses, and credible based on his consistent report of same.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Moreover, tinea pedis was not noted on the Veteran's August 1978 Report of Medical Examination at entry, but was diagnosed by a service clinician in July 1981-consistent with the Veteran's testimony.  Also consistent with the Veteran's testimony, Dr. Ailes diagnosed him with fungus on his feet in June 2005, and prescribed Lamisil.  Although this diagnosis preceded his September 2008 claim, the Veteran's competent and credible testimony in October 2012 that his observable symptoms persist demonstrates that Dr. Ailes's diagnosis continues to apply.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinea pedis is related to service.  38 C.F.R. § 3.303(a).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinea pedis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Nerve Disorder of the Hands, Fingers, Arms, and Elbows, to include as Secondary to Service-Connected Cervical Strain with Degenerative Disc Disease of C4-C7

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

The Veteran contends in his September 2008 claim that he has continued to have this disorder since his retirement following approximately twenty years of service.

At his October 2012 hearing, the Veteran testified that he first noticed numbness and tingling in his hands and elbows towards the end of his military career.  See transcript, pp. 3-4.  He further reported having weakness in his hands in service while trying to grip a bar during pull-ups.  Id., pp. 3-4.  The Veteran testified that the numbness in his hands has continued since service.  Id., p. 4.  He explained that after his separation from service he has continued to experience numbness, tingling, and loss of grip and dexterity.  Id., p. 7.  He reported that he initially self-medicated for these symptoms with Motrin after service, but then the symptoms got to the point where he sought treatment from a private clinician in 2007.  Id., pp. 6-7.

The Board finds that the Veteran's reports of the onset of numbness, tingling, and loss of grip and dexterity in service, and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of same.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).

Moreover, consistent with his testimony, the Veteran's service treatment records include documentation of his symptoms.  Specifically, a nerve disorder was not noted on the Veteran's August 1978 Report of Medical Examination at entry, but a service clinician did document metacarpophalangeal (MP) joint pain bilaterally in the Veteran's September 1998 Report of Medical Examination at separation.

The Veteran's post-service medical records show continuing nerve symptoms resulting from his service-connected cervical strain with degenerative disc disease of C4-C7.  In October 2010, the Veteran told his treating VA physician that his hands have been numb since being in the military.  In November 2010, that VA physician reviewed a magnetic resonance imaging (MRI) test and found mild narrowing of the left C5 and the right C6 nerve roots from uncovertebral and facet arthropathy.  In August 2011, that VA physician suspected radiculopathy as a result of the Veteran's cervical degenerative joint disease (DJD).  In November 2011, that VA physician cited the MRI test results in support of his conclusion that the Veteran's hand pain is likely due to cervical disc disease.  In June 2012, a second VA physician noted the Veteran's report of bilateral hand cramping, pain, and weakness, and opined that she could not rule out cervical radiculopathy.

While the Board is cognizant of a conditionally negative medical nexus opinion dated April 2012, the Board finds that opinion is entitled to less probative weight than the VA physicians' opinions because it relied on incomplete findings and recommended further evaluation.  See Daves v. Nicholson, 21 Vet.App. 46 (2007); Green v. Derwinski, 1 Vet.App. 121, 123-24 (1991).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical spine radiculopathy affecting his hands, fingers, arms, and elbows is related to service, and to his service-connected cervical strain with degenerative disc disease of C4-C7.  38 C.F.R. §§ 3.303(a), 3.310(a).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his cervical spine radiculopathy.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of Jaw Surgery

The Veteran contends in his September 2008 claim that he has continued to have this disorder since his retirement following approximately twenty years of service.

At his October 2012 hearing, the Veteran testified that his treating VA physician had diagnosed him with a TMJ disorder, and related it to his in-service jaw reduction surgery.  See transcript, pp. 2, 11-12.  He further clarified that the hurting and popping of the jaw are residuals of jaw surgery.  Id., pp. 13-14.

The Board is cognizant that a clinician noted a class 3 malocclusion in the Veteran's January 1979 dental examination at service entry.  Where, as here, a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Here, the record reflects that the Veteran's preexisting dental disorder worsened within the first three years of service, such that bilateral extra-oral vertical osteotomies of the mandibular rami and a right maxillary posterior segmental osteotomy were required in service in November 1981.  In light of this worsening, the Veteran has met his burden of demonstrating an increase in service, and the disability is presumed to have been aggravated in service.  See Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).  No evidence to rebut the presumption of aggravation is of record.

Consistent with the Veteran's testimony, a July 2010 VA examiner opined that the Veteran's jaw disorder is "a continuation of his surgical treatment in service."  Another VA examiner similarly opined in August 2010 that:

There are known sequel of jaw surgery-osteotomies-that are in oral surgery texts, namely difficulty chewing, decreased or diminished range of motion, and possible neurologic problems, although generally reported as paresthesia.  Patient undoubtedly has jaw issues....Therefore...his current jaw problems are at least likely as not (50/50) caused as a result of jaw surgery during his service time.  This statement however is not an indication of inferior surgical technique, but rather a consequence/sequel of the actual surgery.

Where, as here, the preexisting disease or injury for which surgery was necessary was aggravated during service, the usual effects of ameliorative surgical treatment in service do not preclude service connection.  38 C.F.R. § 3.306(b)(1).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's residuals of jaw surgery are related to service.  38 C.F.R. § 3.303(a).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of jaw surgery.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinea pedis is granted.

Service connection for cervical spine radiculopathy of the hands, fingers, arms, and elbows is granted.

Service connection for residuals of jaw surgery is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination of the Veteran's claimed bilateral shin splints is warranted because he testified in October 2012 that he currently experiences shooting pains in his legs, that his bilateral shin splints were treated in service in January 1986, and that his shin splints are related to his in-service physical training and running on pavement during his 20 years of service.  See transcript, pp. 14-15.

A VA examination of the Veteran's claimed back disorder, to include thoracic kyphosis, is also warranted because he testified in October 2012 that his back hurts, and submitted three statements from friends and family attesting thereto; his service treatment records include a May 1985 diagnosis of muscle spasms, an October 1985 diagnosis of low back muscle strain, and an October 1998 diagnosis of thoracic kyphosis; and he reports in his September 2008 claim that he has experienced these symptoms since service.  See transcript, p. 10.

A VA examination of the Veteran's claimed bilateral wrist disorder, including arthritis, bilateral bracial plexitis and carpal tunnel syndrome is also warranted because he testified in October 2012 that he has pain and loss of motion in his wrists; he went to sick call for wrist pain in service, and his October 1998 service treatment record includes a diagnosis of bilateral carpal tunnel syndrome; and he has experienced bilateral wrist pain since service, and believes it may be related to constantly using his hands and carrying heavy objects as a small arms repairman in service.  See transcript, pp. 15-17.  Moreover, the April 2012 VA examination is inadequate as to the Veteran's claimed bilateral wrist disorder because although the examiner found "No evidence for median mononeuropathy at the wrist (i.e. CTS) bilaterally," she did not diagnose the source of the Veteran's bilateral wrist pain.  The examination is also inadequate because a consult for further evaluation was requested, but no consult resulting in a bilateral wrist diagnosis is of record.  See Daves v. Nicholson, 21 Vet.App. 46 (2007); Green v. Derwinski, 1 Vet.App. 121, 123-24 (1991).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Columbus, Ohio, should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral shin splints; back disorder, to include thoracic kyphosis; and bilateral wrist disorder, including arthritis, bilateral bracial plexitis and carpal tunnel syndrome, that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including those from the VAMC in Columbus, Ohio-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of bilateral shin splints; a back disorder, to include thoracic kyphosis; and a bilateral wrist disorder, including arthritis, bilateral bracial plexitis and carpal tunnel syndrome.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any bilateral shin splints; back disorder, to include thoracic kyphosis; and bilateral wrist disorder, including arthritis, bilateral bracial plexitis and carpal tunnel syndrome found to be present.

The examiner should provide a diagnosis for each claimed disorder.  If no diagnosis applies to the Veteran's reported disorders of the shins, back, or wrists, then the examiner should explain why.

The examiner should state whether it is at least as likely as not that the Veteran's claimed bilateral shin splints; back disorder, to include thoracic kyphosis; and bilateral wrist disorder, including arthritis, bilateral bracial plexitis and carpal tunnel syndrome are related to or had their onset in service, or within one year of discharge.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the Veteran's service treatment records, including January 1986 treatment for bilateral shin splints; a May 1985 diagnosis of muscle spasms, an October 1985 diagnosis of low back muscle strain, and an October 1998 diagnosis of thoracic kyphosis; and an October 1998 diagnosis of bilateral carpal tunnel syndrome.  The examiner should likewise consider the April 2012 VA examination report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


